NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Teresa Lechner-Fish on 7/12/2022.
The application has been amended as follows: 
Claim 8, line 1, delete “elastomeric mastic” before “sealant.” 

Allowable Subject Matter
Claims 1-24 are allowed.
The primary reason for allowance of claims 1-10 is the recitation of a method by which a sealant composition is formed by first mixing a liquid and additives, wherein the additives comprise from about 0 vol% to about 10 vol% of the sealant composition; dosing a polymer dispersion into the mix of liquid and additives, and dosing the microspheres (the density modifier). The primary reason for allowance of claims 11-14 is the recitation of a process comprising mixing a liquid and additives in vessel comprising sweeping blades, wherein the additives comprise from about 0 vol% to about 10 vol% of the sealant composition; dosing a polymeric dispersion into the mix of liquid additives, wherein the polymeric dispersion comprises up to about 80 vol% of the sealant composition, and dosing a density modifier comprising microspheres into the vessel, wherein the density modifier comprises from about 20 vol% to about 65 vol% of the sealant composition.  The primary reason for allowance of claims 15-24 is the recitation in claim 15 of providing at least about 60 wt% of an acrylate-acrylonitrile copolymer and introducing, by a closed mixing system, into the copolymer, at least about 1 wt% of pre-expanded compressible microspheres. 
The closest prior art references are the following: (1) Wickert et al. (US 6,214,450); (2) Conrad (US 2013/0020410); (3) Dauber et al. (US 5,916,671); (4) Hubert et al. (US 2004/0034143). 
Wickert et al. teach a composition used for sealing (making it a sealant composition; see claim 1 and entire contents of Wickert reference) comprising 33.80 volume% of acrylic polymer latex dispersion and 36.12 volume% Dualite M6001AE hollow microspheres. Additives are further included in the compositions of Wickert et al., such as mica (see column 5, line 4). See Table X of Wickert et al. Dualite microspheres comprise an outer shell (made from vinylidene chloride) encapsulating a gas. The compositions of Wickert et al. are elastomeric (column 5, lines 56-62). The hollow microspheres of Wickert are necessarily pre-expanded, compressible microspheres which are a density modifier which will necessarily result in an “altered density” of the composition to which they are added. The dried coating composition of Wickert et al. is spongy and elastomeric, having the pre-expanded microspheres dispersed within it. Wickert et al. teach that the composition can be applied using an airless sprayer or brush (col. 2, ln. 28-30). 
Conrad teaches an apparatus for applying a mastic, caulking, adhesive, sealant, or other building product. In an embodiment, a fluid such as a blowing agent is combined with a polymer and optional other components. A spray foam insulation may be produced. See ¶77. 
Dauber et al. teach a product made from a composition comprising a mixture of PTFE, which can be in the form a dispersion (making it a polymeric dispersion; see col. 4, ln. 63) and microspheres, preferably from 5 to 85% by weight microspheres (see col. 4, ln. 63-66), meaning the dispersion is present in an amount of from 95 to 15% by weight. Expressly named examples of microspheres include EXPANCEL, which are polymeric microspheres having a shell which encapsulates a gas. The EXPANCEL microspheres disclosed in Dauber may be pre-expanded, as both unexpanded and expanded properties are disclosed. Dauber expressly states that the composition of the invention can be used before, during, or after microsphere expansion (col. 5, ln. 15-18).  The composition of Dauber is used in “sealing” product applications. See entire Dauber et al. reference, and for example, col. 8, ln. 56-57. Optional additives may further be added to the compositions of Dauber. See col. 7, ln. 40-50. Dauber specifically states that the expanded composition can withstand compression, meaning the expanded microspheres are compressible. See col. 5, ln. 50-52 of Dauber. The density of the compositions of Dauber will necessarily be “altered” by addition of the microspheres, making the microspheres a density modifier. Dauber teaches that if further density reduction is desired, the microspheres can be further heated and expanded. See column 5, lines 11-15. 
Wicket et al., Conrad et al., and Dauber et al. fail to teach a method by which a sealant composition is formed by first mixing a liquid and additives, wherein the additives comprise from about 0 vol% to about 10 vol% of the sealant composition; dosing a polymer dispersion into the mix of liquid and additives, and dosing the microspheres (the density modifier). Wicket et al., Conrad et al., and Dauber et al. further fail to disclose a sealant comprising an acrylate-acrylonitrile copolymer, let alone the amount required by instant claim 15. 
Hubert et al. teach a composition for use as a sealant (abstract). The compositions comprise a plastisol, which are dispersions of polymeric resins in plasticizers (and therefore contain liquid and additives). See (¶6). The compositions further include hollow glass microspheres, which are a density modifier. The components are mixed under vacuum to provide the plastisol composition which is used as a sealant. See ¶34. 
Hubert et al. fails to teach the liquid and additives are mixed followed by dosing with up to 80 vol% of a polymeric dispersion, followed then by dosing with from about 20 vol% to about 65 vol% of the microspheres. Hubert fails to disclose providing at least about 60 wt% of an acrylate-acrylonitrile copolymer and introducing, by a closed mixing system, into the copolymer, at least about 1 wt% of pre-expanded compressible microspheres. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766